Citation Nr: 0810345	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-30 955	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether it was appropriate to reduce the rating for the 
veteran's bilateral sensorineural hearing loss from 30 to 0 
percent, effective March 1, 2006.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from July 2004 and December 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

On his TDIU application (VA Form 21-8940), the veteran 
indicated he had received Social Security Administration 
(SSA) disability benefits since 1992.  VA requested these 
records.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, SSA informed VA in June 2004 that the 
veteran's records were unavailable and that his folder had 
been destroyed.  So these records are not forthcoming and 
further attempts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).

Because it must be further developed, the Board is remanding 
the TDIU claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 letter, the veteran was given due 
process notice of the proposed reduction in the rating for 
his bilateral sensorineural hearing loss; the letter also 
apprised him of his right to submit additional evidence to 
contest the reduction and request a pre-determination 
hearing.

2.  In the December 2005 decision at issue, the RO reduced 
the rating for the veteran's bilateral sensorineural hearing 
loss from 30 to 0 percent, prospectively effective as of 
March 1, 2006.  The 30 percent rating for his bilateral 
sensorineural hearing loss had been in effect for less than 
five years at the time of the reduction.

3.  At the time of that December 2005 rating decision, there 
was sufficient evidence of sustained and material improvement 
in the veteran's bilateral hearing loss under the ordinary 
conditions of life. 


CONCLUSION OF LAW

The criteria were met for a reduction of the veteran's 
disability rating for his bilateral sensorineural hearing 
loss from 30 to 0 percent, prospectively effective as of 
March 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344(c), 4.85-4.86, Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in July 2002, September 2003, September 2004 and May 
2005 (1) informed the veteran of the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him oft the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him of 
the information and evidence he was expected to provide; and 
(4) requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the disability rating 
and downstream effective date elements of the veteran's 
claim.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
available medical records that the veteran and his 
representative identified as relevant to the claim (except, 
as mentioned, the veteran's SSA records that no longer exist 
and, therefore, could not be obtained).  In addition, VA 
furnished the veteran numerous compensation examinations to 
determine the severity of his bilateral hearing loss.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Whether it was Appropriate to Reduce the Rating for the 
Veteran's Bilateral Sensorineural Hearing Loss from 30 to 0 
Percent

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence and be heard, including at a 
hearing.  38 C.F.R. § 3.105(e).  If no additional evidence is 
received within the prescribed time period to contest the 
reduction, the proposed action may be accomplished.  Id.

The Board finds that the RO satisfied these procedural due 
process requirements.  Specifically, in August 2005, the RO 
proposed a reduction in the rating for the veteran's 
bilateral sensorineural hearing loss from 30 to 0 percent.  
He was contacted at his address of record in a September 2005 
letter and given 60 days to present additional evidence 
showing the reduction was unwarranted.  The RO also gave him 
the opportunity for a hearing on this issue.  

The veteran did not respond within the 60-day time frame, but 
the RO obtained his outpatient treatment records from the 
local VA Medical Center (VAMC) in San Juan dated from 
November 2004 to June 2005.  The RO considered this new 
evidence but found it did not indicate the veteran met the 
requirements to maintain his 30 percent rating.  After the 
December 2005 decision indicated the reduction would be 
prospectively effective as of March 1, 2006, the veteran 
filed a timely notice of disagreement (NOD) in January 2006, 
in the interim, and once the reduction took effect this 
appeal ensued.  Thus, the RO carried out the reduction 
in accordance with the procedural requirements of 38 C.F.R. 
§ 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Here, the effective date of the prior 30 percent rating was 
September 3, 2004.  And, as mentioned, the effective date of 
the reduction to 0 percent was March 1, 2006.  Thus, 38 
C.F.R. § 3.344(a) and (b) are not applicable in this instance 
as the 30 percent rating was in effect for less than two 
years.  

Even so, the Board still must determine that improvement in 
the veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. 
at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Further, in any rating reduction case VA must 
ascertain, based upon a review of the entire recorded history 
of the condition, whether a preponderance of the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.



The Board emphasizes that a rating reduction case focuses on 
the propriety of the reduction, and is not the same as an 
increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R.  § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Historically, records show the RO granted service connection 
for bilateral sensorineural hearing loss in a May 1999 
decision and assigned an initial noncompensable, i.e., 
0 percent rating retroactively effective from December 6, 
1989, the date of receipt of the veteran's reopened claim.  
In an August 2002 decision, the RO increased his evaluation 
to 10 percent retroactively effective from March 28, 2002, 
the date of receipt of his claim for a higher rating.  In 
December 2004, the RO again increased his rating - this time 
to 30 percent retroactively effective from September 3, 2004.  
And, as mentioned, in August 2005 the RO proposed to reduce 
the rating from 30 to 0 percent based on then recent medical 
evidence showing his hearing had improved.  The RO reduced 
his rating to 0 percent in the December 2005 decision at 
issue.  He wants the 30 percent rating reinstated (restored).

Both the August and December 2005 rating decisions cited the 
results of the veteran's July 2005 VA audiological 
examination as grounds for reducing his rating.  The report 
of that VA audiological evaluation indicates he had a 
puretone decibel loss in his right ear of 18 at 1000 Hertz, a 
60 decibel loss at 2000 Hz, a 100 decibel loss at 3000 Hz, 
and a 95 decibel loss at 4000 Hz.  So the average decibel 
loss for his right ear was 68.  For his left ear, he had a 
puretone threshold decibel loss at 1000 Hertz of 10, a 25 
decibel loss at 2000 Hz, a 100 decibel loss at 3000 Hz and a 
90 decibel loss at 4000 Hz.  So the average decibel loss in 
his left ear was 56.  His speech discrimination was 92 and 96 
percent, respectively.  From Table VI of 38 C.F.R. § 4.85, 
this yields a Roman numeral designation of level II for his 
right ear and level I for his left ear.  Entering these 
category designations for each ear into Table VII correlates 
to a 0 percent rating.  So based on the results of that 
examination, he clearly had a noncompensable degree of 
hearing loss, so no longer entitled to the 30 percent 
evaluation for his disability.

In October 2005, the veteran submitted the report of a 
private audiological evaluation from the Centro Audiologico 
Del Sur.  This audiological examination, dated in September 
2005, found a right ear puretone decibel loss of 15 at 
1000 Hertz, a 65 decibel loss at 2000 Hz, a 100 decibel loss 
at 3000 Hz and a 95 decibel loss at 4000 Hz.  So the average 
decibel loss in the right ear was 69.  The decibel loss in 
the left ear was 20 at 1000 Hertz, 60 at 2000 Hz, 100 at 
3000 Hz and 100 at 4000 Hz.  The average decibel loss in the 
left ear was 70.  Speech discrimination in both ears was 90 
percent.  So from Table VI of 38 C.F.R. § 4.85, this yields a 
Roman numeral designation of level III for the right ear and 
level III for the left ear.  Entering these category 
designations for each ear into Table VII still correlates to 
a 0 percent rating.  So even with the benefit of this 
additional evidence, the veteran did not meet the 
requirements to maintain his 30 percent rating.

The veteran also submitted an audiological examination report 
from the Instituto De Audiologico De Guayama, dated in 
February 2005, which noted substantially similar results.  
Consequently, none of these audiological examinations provide 
sufficient evidence to warrant maintaining the 30 percent 
rating for his bilateral hearing loss.

The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical [meaning 
nondiscretionary] application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And, here, the mechanical application clearly 
establishes a noncompensable disability rating.  In addition, 
the VA audiometric examination results did not show an 
exceptional pattern of hearing impairment and, as such, there 
is no need to apply the special provisions of 38 C.F.R. § 
4.86(a) and (b).  

In sum, the Board finds that the preponderance of the 
evidence shows the veteran's bilateral sensorineural hearing 
loss improved and no longer warranted the 30 percent rating 
as of March 1, 2006.  The lower 0 percent rating 
appropriately reflects the present state of his bilateral 
hearing loss disability, so this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  And since, for these reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The veteran's claim for restoration of his 30 percent rating 
for bilateral sensorineural hearing loss is denied.


REMAND

The veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities - especially his chronic sinusitis, and 
therefore entitled to a TDIU.



The veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

There are percentage requirements for a total disability 
rating:  (1) a single service-connected disability rated as 
100 percent disabling; or (2) the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and sufficient additional disability for a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a).

But even if the ratings for his disabilities fail to meet 
these threshold minimum percentage requirements of § 4.16(a), 
the veteran may still receive a TDIU on an extra-scheduler 
basis - provided it is still shown he is incapable of 
obtaining and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the veteran's service-
connected disabilities are chronic sinusitis, hypertrophy of 
the inferior turbinate, status post Caldwell Luc surgery, 
rated as 50 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral sensorineural hearing loss, rated as 
0 percent disabling.  Effectively since March 1, 2006, he has 
had a combined rating of 60 percent.  So he does not have 
sufficient ratings to satisfy the threshold minimum 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU.  But as mentioned, he can still show his entitlement to 
this benefit by establishing his unemployability under the 
special provisions of § 4.16(b).



Moreover, as also already alluded to, from September 3, 2004 
until February 28, 2006, the veteran's bilateral hearing loss 
was rated higher, at 30 percent, resulting in a combined 
rating of 70 percent.  Hence, during this immediately 
preceding time frame, he satisfied the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a) because he had at 
least one service-connected disability rated 40 percent or 
higher and since his combined rating was at least 70 percent.

In any event, for both of these time frames, there needs to 
be some medical comment as to whether he was/is incapable of 
obtaining and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(a) and (b).  See also 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus far, there are few clinical findings of record providing 
insight into the veteran's capacity for gainful employment, 
in relation to his service-connected disabilities.  VA has 
not provided him a VA examination to determine whether his 
service-connected disabilities render him incapable of 
obtaining and maintaining substantially gainful employment.  
Indeed, none of his VA examinations or VA outpatient 
treatment records indicates the effect of his service-
connected disabilities on his ability to work.  

During an October 1991 RO hearing, the veteran indicated that 
he worked as a mechanic at Johnson and Johnson Hemispheric.  
In addition, he claimed that he used ear protection while 
employed there.  In other testimony, he acknowledged that he 
was no longer employed there because of a work-related 
problem that was psychological in nature (as opposed to 
because of physical disability).  In this regard, he 
explained that he was seeing a psychiatrist at the time to 
treat this condition.  Furthermore, he testified that his 
symptoms of chronic sinusitis (headaches, pressure in his 
eyes and ears, swollen face and irritable attitude with his 
coworkers and supervisors) caused him to miss a lot of work.  
On his TDIU application, VA Form 21-8940, he claimed that his 
chronic sinusitis prevented him from working and caused him 
to stop.  Indeed, he claims he has received SSA disability 
benefits since 1992 as a result of his service-connected 
conditions.  As mentioned, VA could not obtain his SSA 
records, despite requesting them.  However, if his 
allegations are true, this is nonetheless probative evidence 
in support of his claim with VA for a TDIU, but not 
altogether dispositive because VA and SSA use different 
standards.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 
363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

The veteran, therefore, should be scheduled for a VA 
compensation examination to determine whether he is unable to 
obtain and maintain substantially gainful employment because 
of service-connected (versus nonservice-connected) 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

The VA examiner, whoever designated, should take into account 
the veteran's several medical conditions that are not 
service-connected, including his hypertension, 
hypercholesterolemia, trigger finger, tinea unguium, 
lumbosacral herniated disc, Type II diabetes mellitus, heel 
spurs with plantar fasciitis and deep venous thrombosis.  The 
examiner should consider, as well, the psychological or 
psychiatric manifestations the veteran reportedly experienced 
at his civilian job, which also are not attributable to 
service-connected disability.

Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA medical 
examination to determine whether he is 
incapable of securing and maintaining 
substantially gainful employment because 
of his service-connected disabilities, 
considering the aggregate effect of his 
(1) chronic sinusitis; (2) tinnitus; and 
(3) bilateral sensorineural hearing loss 
- not just the effect of one or two of 
these conditions in limited isolation.  

In offering this opinion the examiner 
must consider the degree of interference 
with ordinary activities, including in 
particular capacity for employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from any such occupational handicap 
attributable to conditions that are not 
service connected (e.g., hypertension, 
lumbosacral herniated disc, 
Type II diabetes mellitus, 
hypercholesterolemia, trigger finger, 
tinea unguium, heel spurs with 
plantar fasciitis, deep venous 
thrombosis, and any possible psychiatric 
disorder).  Consider also whether he is 
only employable under certain 
circumstances, such as if only allowed 
certain accommodations or other special 
considerations.  Additionally, if it is 
determined he is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
estimate and state the approximate date 
of onset of this total occupational 
impairment.

If the examiner cannot render an opinion, 
without resorting to pure speculation, 
please expressly indicate this and 
explain why a response is not possible or 
feasible.  It is absolutely imperative 
that the VA examiner, whoever designated, 
has access to and reviews the claims 
file, including a copy of this remand, 
for the veteran's pertinent medical and 
occupational history.

2.  Review the claims file.  If the 
report of the evaluation does not contain 
a sufficient response to the question 
posed, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence.  If this claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


